Case 2:18-cr-01320 Document9 Filed on 11/28/18 in TXSD Page 1 of 2

Un
UNITED STATES DISTRICT COURT Souther Dees, Court

SOUTHERN DISTRICT OF TEXAS

NOV 9
CORPUS CHRISTI DIVISION 8 2018

David J. Bradley, Clerk Of Court

UNITED STATES OF AMERICA §
v. CRIMINAL NUMBER
JOSE LUIS MATA ; C -j & -]j 320
INDICTMENT
THE GRAND JURY CHARGES THAT:
COUNT ONE

On or about November 7, 2018, in the Corpus Christi Division of the Southern District of
Texas and elsewhere within the jurisdiction of the Court, the defendant,
JOSE LUIS MATA,
did knowingly and in reckless disregard of the fact that Wilmer Roberto Enamorado-Leiva was
an alien who had come to, entered, and remained in the United States in violation of law,
transport, move, attempt to transport, and attempt to move said alien within the United States in
furtherance of such violation of law by means of a motor vehicle.
In violation of Title 8, United States Code, Sections 1324(a)(1)(A)@i), 1324(a)(1)(A)(v) CD,
and 1324(a)(1)(B)(ii).
COUNT TWO
On or about November 7, 2018, in the Corpus Christi Division of the Southern District of
Texas and elsewhere within the jurisdiction of the Court, the defendant,
JOSE LUIS MATA,
did knowingly and in reckless disregard of the fact that Hector Yasmin Perdomo-Caballero was

an alien who had come to, entered, and remained in the United States in violation of law,

 
 

Case 2:18-cr-01320 Document9 Filed on 11/28/18 in TXSD Page 2 of 2

transport, move, attempt to transport, and attempt to move said alien within the United States in
furtherance of such violation of law by means of a motor vehicle.
In violation of Title 8, United States Code, Sections 1324(a)(1)(A)Gi), 1324(a)(1)(A)(v)dD,

and 1324(a)(1)(B)(ii).
A TRUE BILL:

ORIGINAL SIGNATURE ON FILE
FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY

wy. (LL

VI) PAXTON
Assistant United States Attorney

 

 

 
